Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	Claims 1-2, 4-11, 13-19, 21-26 and 28-30 are allowed. 
 	Claims 3, 12, 20, and 27 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 02/21/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Zhou (2019/0074882) para [0306] [0314] discloses the wireless device adjust a transmit power of the configured/scheduled transmission of the at least second SRS, or drop the configured/scheduled transmission of the at least second SRS. Para [0355] [FIG. 27] discloses a configured/scheduled transmission of a second signal be dropped in response to: the configured/scheduled transmission of the second signal via the second cell overlapping in time with the transmission of the at least first SRS.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “wherein identifying that a second reference signal is to be transmitted after receiving the uplink grant and before the uplink 

as of claim 10, other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “refraining from monitoring for a reference signal from the UE until receiving the first uplink transmission, the refraining being based at least in part on at least one of a determination that a transmission of the second reference signal will be dropped or the transmitting the uplink grant” with the claimed invention.

as of claim 17 and 24, other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving an indication of a time difference threshold associated with a timing of receiving the uplink grant, wherein whether a subset of reference signal resources to be used for a first uplink transmission is to be selected from the first set of reference signal resources is based at least in part on the received indication of the time difference threshold” with the claimed invention.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471